Citation Nr: 9904966	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-29 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
the fractures of the C2-3 and C3-4 vertebrae, currently rated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
October 1977.


This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of March 1996 by the Nashville, Tennessee, 
Regional Office (RO).  


REMAND

The veteran contends, in essence, that his service-connected 
cervical spine disorder is more severe in nature than 
currently evaluated, and therefore that he is entitled to an 
increased disability rating.

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, his claim is plausible.  See Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  Once it has been determined that a 
claim is well grounded, VA has a duty to assist the veteran 
in the development of evidence pertinent to his claim. 

The Board notes that the veteran's most recent VA examination 
in order to determine the severity of his service-connected 
disability occurred in November 1995.  The examination did 
not include electromyogram and nerve conduction studies.  The 
Board is of the opinion that these tests would be of 
assistance in determining the severity of the service 
connected back disorder.  

The Board further notes that the United States Court of 
Veterans Appeals (Court) has held that when a there is 
functional loss due to pain, that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, No. 94-242 
(U.S. Vet.App. Sept. 22, 1995).  

It is the opinion of the Board that a contemporaneous and 
thorough VA examination is warranted which clarifies the 
veteran's neurological condition and which complies with the 
Court's holding in DeLuca.  The Board further decides that it 
would be appropriate to ensure that all relevant medical 
records have been associated with the claims folder.

In accordance with the statutory duty to assist and to ensure 
the veteran's right of due process, the case is REMANDED for 
the following actions:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment of his back.  The RO 
should also notify the veteran that he 
may submit additional evidence and 
argument in support of his claim.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The veteran should be scheduled for a 
VA examination by a neurologist in order 
to determine the severity of the service-
connected cervical spine disorder.  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to an electromyogram and nerve conduction 
studies, any other testing deemed 
necessary should be performed.  It is 
requested that the examiner obtain a 
detailed occupational history.  

The veteran's cervical spine and all 
involved joints should be examined for 
degrees of both active and passive range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the cervical spine.  It is 
requested that the examiner record 
pertinent medical complaints, symptoms, 
and clinical findings and comment on the 
functional limitations, if any, caused by 
weakness, pain, defective innervation, or 
other pathology.  The examiner should 
indicate any involvement of joint 
structure, muscles and nerves, and 
comment on the presence or absence of 
pain, weakened movement, excess 
fatigability, incoordination, muscle 
atrophy, changes in condition of the skin 
indicative of disuse, and the functional 
loss resulting from any such 
manifestations.  The examiner should also 
provide an opinion as to the degree of 
any functional loss that is likely to 
result from a flare-up of symptoms or on 
extended use.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbation of 
symptoms.  The examiner is requested to 
identify any nerves involved.

3.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include consideration of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (1998) 
and diagnostic code 5393, intervertebral 
disc syndrome.  

If the decision remain adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case, which includes the pertinent rating 
criteria and an opportunity to respond.  The case should 
thereafter be returned to the Board for further review, as 
appropriate.  The Board implies no conclusions, either legal 
or factual by this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


